Granger, C. J.
1 It will be noticed that the district court in its orders confined itself to the replevin part of the action, and we assume the reason to be that the claim, based on the note, was paid, and the obligation discharged thereby. Upon that branch of the case we are not called upon to express any opinion, and we do not. In the note in suit is a consent that a justice of the peace may have jurisdiction to the amount of $300. For the purpose of jurisdiction, the amount claimed is the criterion. Stone v. Murphy, 2 Iowa, 35; McVey v. Johnson, 75 Iowa, 165.
3 The claim in the petition is for a judgment for $128.50, with interest, so that the amount was $147.05, and for the possession of wheat alleged to be of the value of $280. The amount exceeded the jurisdiction of the justice as to the subject-matter of the action. By Code, section 4477, a justice of the peace may have jurisdiction when the amount in controversy is not more than $300. There is no provision for jurisdiction when the amount is greater. No action of the parties could authorize either justice to assume jurisdiction for a greater amount. Hynds v. Fay, 70 Iowa, 433; Cerro Gordo County v. Wright County, 59 Iowa, 485. If the justice had no jurisdiction, the district ■court would not acquire judisdiction by appeal. McMeans v. Cameron, 51 Iowa, 691.
From the inception of this proceeding no court has had jurisdiction of the subject-matter. The argument of the appellant deals with the questions of consent, and what proceedings might or should have been adopted by defendant, and a waiver is urged because of them. Some affidavits were filed on which Justice Aiken acted in paying the money to plaintiff. These matters are of no weight in avoidance of the right of the defendant to have the action dismissed. A *517want of jurisdiction as to the subject-matter cannot be waived, but the defect may be urged at any stage of the proceeding. Walters v. The Mollie Dozier, 24 Iowa, 192.
3 If we should disregard the claim on the note in fixing the amount, still the court would be without jurisdiction; for the value of the wheat was fixed at $280, and the jurisdiction of the justice in that matter is limited to $100, for there was no consent, except as to the action on the note. There was also a misjoinder of the causes of action. Code, section 4164. Some other questions are argued, but we need not consider them, for the conclusion must be the same, that the proceedings were void for want of jurisdiction, and hence the causé must be dismissed. The judgment is aeeirmed.